Citation Nr: 0409270	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-29 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for residuals of a 
total hysterectomy.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to an initial compensable rating for 
hyperparathyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978 and from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a hearing in November 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of The Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

The issues of entitlement to service connection for bilateral 
hips disability, bilateral   knees disability, pes planus, 
diabetes mellitus, and a compensable rating for 
hyperparathyroidism will be the subject of a later decision.  
Those appeals are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on her part.



FINDINGS OF FACT

1.  The veteran had a total abdominal hysterectomy in 
February 1995.

2.  The service medical records (SMRs) reflect numerous 
entries for complaints, findings, and treatment for, 
gynecological pathology, including a diagnosis of acute 
endometritis.

3.  The veteran did not have a physical examination upon 
separation from active service.

4.  The veteran continued to manifest gynecological 
symptomatology after her discharge from active service.

5.  The medical evidence of record shows the veteran's 1995 
total abdominal hysterectomy more likely than not to be 
related to her military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
pathology leading to a hysterectomy was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming solely arguendo 
the applicability of Pelegrini to this case, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below. 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective well 
after the veteran filed her claims and the Agency of Original 
Jurisdiction's (AOJ), in this case, the RO, and after the RO 
rendered adjudications.  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel 7-2003 (November 19, 2003).

In January 2002, the veteran contacted the RO and inquired 
into the evaluation of her pending claims.  In response, the 
RO, in a letter dated in March 2002, provided the veteran the 
notice required by the VCAA as concerns her claims, to 
include her claim for service connection for hysterectomy 
residuals.  In light of the fact the Board grants the veteran 
this particular benefit, the Board does not deem it necessary 
to discuss the letter in detail.  No additional notice or 
development is needed as to this issue.

Factual background.

Between 1976 and 1983, the veteran's SMRs reflect recurrent 
visits for complaints of menstrual cramps, to include severe 
menstrual cramps, intrauterine pregnancies, miscarriages, 
heavy bleeding, and clotting.  In April 1976, a Vaginal and 
Cervical Cytology Examination Report reflects the presence of 
reactive cells of endocervical origin, and a recommendation 
for a repeat test in six months.  A June 1981 Tissue 
Examination Report reflects a diagnosis of acute 
endometritis, severe.

The veteran was married to an active duty serviceman; thus, 
after her discharge from service, she continued to receive 
military medical care as a dependent spouse.  A November 1987 
medical entry reflects a history of an ectopic tubal 
pregnancy in June 1986 and an intrauterine pregnancy first 
trimester in 1987.

A report of inpatient treatment at the Hanau City Hospital, 
Germany, reflects the veteran was an inpatient for eleven 
days in January 1989, where she was treated for fetal growth 
retardation in 29th week of pregnancy and fetal distress 
syndrome.  Treatment was abortion via sectio caesaria, and 
she also underwent a sterilization procedure.

An October 1992 fee basis report by J.D., MD, of Nashville, 
Tennessee, reflects that he performed a laproscopy on the 
veteran pursuant to an ultrasound performed at Ft. Campbell, 
Kentucky, which was interpreted as having revealed two 
intrauterine fibroids.  Dr. D. reported that he detected no 
fibroids in the fundus of the veteran's uterus, and he 
reversed the sterilization procedure which the veteran had 
performed in Germany.  He opined that the ovaries lying 
behind the uterus may have been mistaken for fibroids.

A May 1994 x-ray examination report reflects x-rays directed 
for abnormal genital bleeding and questionable history of 
fibroids.  The x-rays were interpreted as revealing a 
probable very small uterine fibroid near the fundus and 
follicular cysts in the ovaries.  A September 1994 treatment 
entry reflects the veteran reported with complaints of 
vaginal spotting for the past three weeks.  She is reflected 
as status delivered in October 1983, and she reported she was 
told she had possible fibroids.  Pelvic examination revealed 
a white thick creamy pelvic discharge.  The examiner entered 
an assessment of vaginitis and uterine fibroids.  A December 
1994 treatment entry reflects the veteran presented with a 
complaint of bleeding every day and constant pelvic pain.  
Vaginal examination revealed a moderate yellow/white 
discharge.  The examiner entered an assessment of suspected 
infection.  A December 1994 Tissue Examination Report 
reflects an endometrium biopsy was interpreted as revealing 
late secretory pattern endometrium.

The veteran testified at the hearing that she experienced 
symptomatology during and after her military service.  
Further, she opted for non-surgical treatment, because she 
and her husband desired four children.  She also related 
that, of nine pregnancies, five ended in miscarriage.  
Transcript (T), p. 18.

The veteran underwent a total abdominal hysterectomy in 
February 1995.  The Army care provider who performed the 
hysterectomy, Lieutenant Colonel S.G.D., MD, started treating 
the veteran in 1991.  T., pp. 14-15.  In reports dated in 
September 2003 and December 2003, Dr. D related that she had 
the opportunity to review the veteran's medical records from 
time to time.  She noted the veteran to have had a several-
year history of abnormal uterine bleeding and pain from 
leiomyomas.  The veteran received conservative treatment with 
lupron to attempt to control her symptoms, but her symptoms 
persisted over several years despite medical therapy.  After 
other causes for the abnormal bleeding were ruled out, the 
veteran underwent a total abdominal hysterectomy with left 
salpingoophorectomy in February 1995.  The provider noted the 
pathological findings at the time of surgery to be a uterus 
weighing 164 grams with multiple leiomyomas.  Dr. D opined 
that the veteran's condition was more likely present while 
the veteran was on active duty than not.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(b), (d) (2003).

The veteran is entitled to the benefit of the doubt whenever 
the evidence in favor of and against service connection is 
roughly in balance.  38 C.F.R. § 3.102 (2003).  The Board 
finds the evidence sufficiently shows the veteran to have 
manifested continuity of her chronic gynecological 
symptomatology after her discharge from active service up 
until the 1995 hysterectomy.  In light of the veteran's 
military care provider's opinion and the fact that it is 
supported by the medical evidence of record.  Given the 
opinion provided, and with resolution of reasonable doubt in 
the appellant's favor, there is a basis to allow this claim.


ORDER

Entitlement to service connection for hysterectomy residuals 
is granted.


REMAND

The veteran filed her original claim in December 1995.  
Rating decisions of September 1996 and May 1997 ruled them 
all as not well grounded.  The veteran perfected an appeal as 
to these decisions.  A January 1999 rating decision granted 
service connection for hyperparathyroidism with a non-
compensable evaluation, effective December 5, 1995.  The 
veteran, in a letter dated in April 1999, requested "an 
evaluation of diagnosed hyperthyroidism."  A June 2000 
rating decision continued the non-compensable evaluation.  
The veteran submitted a letter dated in August 2000 again 
questioning the evaluation.

The Board finds that the veteran's April 1999 letter is 
sufficiently clear and specific to have constituted a timely 
notice of disagreement with the January 1999 rating 
decision's evaluation of her hyperparathyroidism residuals.  
As such, the RO should have issued her a statement of the 
case (SOC) as concerns that issue.  In such cases, the 
appellate process has commenced and the appellant is entitled 
to a SOC on the issue.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the 
issue of entitlement to a compensable rating for service-
connected hyperparathyroidism residuals must be remanded to 
the RO for additional action.

As noted in the decision above, in January 2002, the veteran 
contacted the RO and inquired into the evaluation of her 
pending claims.  In response, the RO, in a letter dated in 
March 2002, provided the veteran the notice required by the 
VCAA as concerns her claim for a compensable rating for her 
service-connected hyperparathyroidism; and, her claim for 
service connection for bilateral knee disability, and 
degenerative disc disease.  The letter did not address the 
veteran's claims for service connection for bilateral hip 
disability, bilateral pes planus, and diabetes mellitus.  
Thus, to date, the veteran still has not received the 
requisite VCAA notice for those pending claims.  Finally, the 
Board notes that, although the VCAA repealed the not-well-
grounded standard of adjudicating claims, the veteran's 
claims denied as not well grounded were not readjudicated 
under the VCAA standard.

The veteran testified at the hearing that she has received 
treatment for her disabilities at DeWitt Army Hospital, Ft. 
Belvoir, Virginia, and Malcolm Grow Medical Center, Andrews 
Air Force, Maryland.  T., p. 17.  The Board notes that, 
except for isolated copies submitted by the veteran, those 
treatment records are not of record.  Further, the Board 
notes a copy of a treatment record entry dated in September 
1983 submitted by the veteran, which reflects an assessment 
of probable ruptured disc as the cause of back pain.  This 
was five months after the veteran's discharge from active 
service and her assumption of the status of a dependent 
spouse of an active duty serviceman.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall issue a SOC with 
regards to the veteran's claim of 
entitlement to a compensable rating for 
her service-connected 
hyperparathyroidism.  If, and only if, 
the veteran completes her appeal of the 
issue of entitlement to a compensable 
rating for service-connected 
hyperparathyroidism residuals by filing 
a timely substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board.  38 U.S.C.A. § 
7104 (West 2002).

2.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance as concerns her claims for 
service connection for bilateral hip 
disability, bilateral pes planus, and 
diabetes mellitus.  In addition to the 
other required information, the letter 
should specifically inform the veteran of 
the evidence already obtained by the RO 
and associated with the claim file (as 
regard the issues of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the veteran must be specifically 
informed as to what, if any, evidence she 
is to obtain, and what, if any, 
additional evidence the VA will obtain on 
her behalf.

3.  After the above is completed, the RO 
shall obtain the names and addresses of 
all medical care providers who treated 
the veteran for low back pathology, 
bilateral hips and knees disability, pes 
planus, hysterectomy residuals, 
hyperparathyroidism, and diabetes 
mellitus since March 1983.  The RO shall 
advise the veteran to be specific as to 
her status when she received the 
treatment identified, e.g., active duty 
serviceperson, dependent spouse, or 
civilian.   After securing the necessary 
release, the RO shall obtain these 
records.  The RO shall specifically 
develop for records as indicated by the 
veteran's status at the time treatment 
was provided and shall request inpatient 
and clinical records as well as 
outpatient records.  To the extent 
possible, the RO shall endeavor to not 
obtain treatment records already 
associated with the claim file.

4.  After all of the above is completed, 
the RO shall arrange for the appropriate 
examinations to determine if it is as 
likely as not that any of the veteran's 
claimed disabilities are related to any 
pathology documented in the SMRs.  All 
indicated evaluations, studies, and 
tests, deemed necessary by the examiners 
should be accomplished.  As concerns the 
veteran's claimed pes planus, the 
examiner(s) should render an opinion as 
to whether it is as likely as not 
(probability of at least 50 percent) that 
the veteran's pes planus developed during 
her active service or that it is a 
congenital or developmental condition.  
If the latter, the examiner shall render 
an opinion as to whether it is as likely 
as not that the veteran's military 
service aggravated her pes planus or, 
that any increase in severity is due to 
the natural progress of the condition.  
The examiner(s) shall provide a detail 
rationale for the opinion(s) rendered.  
If the examiner is unable to render an 
opinion that fact should be stated for 
the record.

5.  As concerns the veteran's claimed 
bilateral knees, hips, and diabetes 
mellitus disabilities, request the 
examiner(s) to render an opinion as to 
whether it is as likely as not 
(probability of at least 50 percent) that 
these disabilities are related to the 
veteran's military service, to include 
treatment for pathology documented in the 
SMRs.  In addition to whether the claimed 
disabilities are related the veteran's 
military service, also request the 
examiner to render an opinion as to 
whether it is as likely as not 
(probability of at least 50 percent) that 
the veteran's bilateral hips, bilateral 
knees, and, diabetes mellitus, are 
proximately caused or made worse by the 
veteran's service-connected 
hyperparathyroidism pathology.  Request 
the examiner(s) to provide a detail 
rationale for any opinion rendered.  If 
the examiner(s) is unable to render an 
opinion, please state so for the record.  
The RO shall ensure that the claim file 
is provided to all examiners.

6.  After all of the above is completed, 
the RO shall perform de novo review all 
of the evidence obtained since the last 
supplemental statement of the case (SSOC) 
in light of all the other evidence of 
record.  To the extent that any benefit 
sought on appeal remains denied, issue 
the veteran a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



